                  Case 1:20-mc-00111-AWI Document 5 Filed 12/22/20 Page 1 of 2

 1 MCGREGOR W. SCOTT
   United States Attorney
 2 KEVIN C. KHASIGIAN
   Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5

 6 Attorneys for the United States

 7

 8                                  IN THE UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,
                                                          CASE NO. 1:20-MC-00111-AWI
12                    Plaintiff,
                                                          STIPULATION AND ORDER EXTENDING TIME
13           v.                                           FOR FILING A COMPLAINT FOR FORFEITURE
                                                          AND/OR TO OBTAIN AN INDICTMENT
14   APPROXIMATELY $32,340.00 IN                          ALLEGING FORFEITURE
     U.S. CURRENCY,
15
                      Defendant.
16

17          It is hereby stipulated by and between the United States of America and potential claimant

18 Sandra Castillo (“claimant”), by and through their respective counsel, as follows:

19          1.       On or about July 27, 2020, claimant filed a claim in the administrative forfeiture

20 proceeding with the U.S. Postal Inspection Service with respect to Approximately $32,340.00 in U.S.

21 Currency (hereafter “defendant currency”), which was seized on May 28, 2020.

22          2.       The U.S. Postal Inspection Service has sent the written notice of intent to forfeit required

23 by 18 U.S.C. § 983(a)(1)(A) to all known interested parties. The time has expired for any person to file

24 a claim to the defendant currency under 18 U.S.C. § 983(a)(2)(A)-(E), and no person other than claimant

25 has filed a claim to the defendant currency as required by law in the administrative forfeiture

26 proceeding.
27          3.       Under 18 U.S.C. § 983(a)(3)(A), the United States is required to file a complaint for

28 forfeiture against the defendant currency and/or to obtain an indictment alleging that the defendant

      Stipulation and Order to Extend Time
                                                           1
30
                 Case 1:20-mc-00111-AWI Document 5 Filed 12/22/20 Page 2 of 2

 1 currency is subject to forfeiture within ninety days after a claim has been filed in the administrative

 2 forfeiture proceeding, unless the court extends the deadline for good cause shown or by agreement of the

 3 parties. That deadline was October 25, 2020.

 4          4.       By Stipulation and Order filed October 27, 2020, the parties stipulated to extend to

 5 December 24, 2020, the time in which the United States is required to file a civil complaint for forfeiture

 6 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

 7 subject to forfeiture.

 8          5.       As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to extend to

 9 February 22, 2021, the time in which the United States is required to file a civil complaint forfeiture

10 against the defendant currency and/or to obtain an indictment alleging that the defendant currency is

11 subject to forfeiture.

12          6.       Accordingly, the parties agree that the deadline by which the United States shall be

13 required to file a complaint for forfeiture against the defendant currency and/or to obtain an indictment

14 alleging that the defendant currency is subject to forfeiture shall be extended to February 22, 2021.

15    Dated: December 17, 2020                                MCGREGOR W. SCOTT
                                                              United States Attorney
16

17                                                     By: /s/ Kevin C. Khasigian
                                                           KEVIN C. KHASIGIAN
18                                                         Assistant U.S. Attorney
19

20    Dated: December 17, 2020                         By: /s/ Yan E. Shrayberman
                                                           YAN E. SHRAYBERMAN
21                                                         Attorney for Potential Claimant
                                                           Sandra Castillo
22                                                         (Signature authorized by email)
23
     IT IS SO ORDERED.
24

25 Dated: December 22, 2020
                                                  SENIOR DISTRICT JUDGE
26
27

28

      Stipulation and Order to Extend Time
                                                          2
30
